Citation Nr: 0719397	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  99-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung disability, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from December 
1968 to February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for asbestosis as a result of asbestos exposure.

The Board remanded this case to the RO in March 2001, and 
again in April 2003.  The veteran testified at a Board 
hearing in July 2003.  In February 2004, the Board issued a 
decision denying service connection for lung disability, to 
include asbestosis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court vacated the 
Board's February 2004 decision, and remanded the case to the 
Board for further proceedings.

The veteran subsequently submitted a May 2007 statement from 
a private disability analyst.  The veteran waived review of 
that statement by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to asbestos aboard 
two ships during service, and that he later developed a lung 
disorder that is attributable to that asbestos exposure.  
Differing findings and opinions in the claims file leave 
questions as to which lung disorders the veteran has, and as 
to the likelihood of a connection between a current disorder 
and claimed asbestos exposure during service.

In 1995, a private physician who reviewed an x-ray of the 
veteran's chest noted pleural thickening that was consistent 
with the diagnosis of pleural asbestosis.  VA physicians who 
examined the veteran and x-rays of his chest in 1997 and 1998 
found evidence of chronic obstructive pulmonary disease 
(COPD) and emphysematous changes.  In 1997, a VA physician 
attributed the veteran's COPD to cigarette smoking.  In 2007, 
a private disability analyst found that the veteran had COPD 
or asbestosis, and that it was most likely that the 
disability was related to the veteran's military service.

The underlying question involved in this appeal is clearly 
medical in nature and clarification is needed given the 
apparent conflicting medical findings and to allow the Board 
to articulate reasons and based in accordance with the 
directions of the November 2006 Court Order. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA pulmonary examination to address the 
diagnoses and likely etiology of any 
current lung disabilities.  The examiner 
must be provided with the veteran's claims 
file for review.  The examiner should note 
that the veteran has reported shipboard 
exposure to asbestos during service, and a 
history of tobacco use.  The examiner 
should order and review any necessary 
imaging and testing.  After examining the 
veteran and reviewing the claims file, the 
examiner should provide diagnoses for any 
current lung disorders, including 
indication as to whether the veteran has 
asbestosis, chronic obstructive pulmonary 
disease, or emphysema.  The examiner 
should explain which findings support each 
diagnosis.  The examiner should also 
expressly discuss the clinical and/or 
special test findings which either warrant 
a diagnosis of asbestos-related lung 
disease or which warrant a finding that 
the veteran does not in fact suffer from 
asbestos-related lung disease.  For each 
current lung disorder diagnose, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disorder is causally related to 
service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




